Citation Nr: 1702014	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastric cancer as secondary to service-connected duodenal and gastric ulcer.

2.  Entitlement to service connection for depression, to include as secondary to service-connected duodenal and gastric ulcer and as due to VA medical treatment under 38 U.S.C.A. § 1151.  

3.  Entitlement to an evaluation for service-connected duodenal and gastric ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran, CP, and BW


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1976, with one year of service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before a Veterans Law Judge at a travel board hearing in August 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for service connection for depression, remand is required to obtain adequate etiological opinions and to attempt to verify an in-service event.  First, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Second, where a veteran provides sufficient information to attempt verification of an in-service stressor, this must be attempted.  See generally 38 C.F.R. § 3.159 (2016).  Here, a May 2012 VA examination and opinion and June 2012 VA opinion were that the Veteran's depression was related to his gastric carcinoma, rather than the service-connected ulcer.  No opinion regarding aggravation was provided.  Additionally, the Veteran contended at his August 2016 Board hearing that his depression was related to an incident in service, when he discovered a body part of a fellow soldier following an explosion.  The Veteran provided details in October 2014 and April 2016 statements, specifying that he witnessed the body part in Korea in 1974 near the Demilitarized Zone.  The RO did not attempt to verify the death of a solider via the Joint Services Records Research Center (JSRRC).  Therefore, the RO should contact the JSRRC to corroborate such and an examination and opinion should be obtained.  

With regard to the claim for service connection for gastric cancer, remand is required for an adequate etiological opinion.  First, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin, 26 Vet. App. at 140-41.  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  When there is no willful misconduct by a veteran, disability resulting from VA treatment is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

Here, a March 2012 VA examiner opined that the Veteran's gastric cancer was less likely than not related to his service connected duodenal ulcer.  Specifically, the examiner noted that the leading causes of carcinoma of the stomach were tobacco and alcohol abuse and further noted that the Veteran had a history of both conditions.  A December 2014 VA examiner opined that the Veteran's 2011 diagnosis of gastric carcinoma did not revert to over 30 years earlier to consider a causal relationship between the cancer and ulcer disorders.  Neither examiner addressed whether the ulcer disorder aggravated the cancer.  Additionally, at the August 2016 Board hearing, the Veteran asserted that his cancer was due to the excessive mediations provided to him by VA for his service-connected gastric and duodenal ulcer.  This theory has also not been addressed by a VA examiner.  

Regarding the claim for an increased rating for a duodenal ulcer, remand is required for a current VA examination and opinion to assess the current severity of the Veteran's ulcer.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was in 2014.  At the August 2016 Board hearing, the Veteran asserted that his disability is worse than at the December 2014 examination.  

Clarification is also required regarding whether the Veteran's gastric symptoms are due to his ulcer disorder or to the gastric cancer.  In the December 2014 VA examination report, the examiner opined that the Veteran's stomach symptoms are due to his gastric cancer and not due to a duodenal ulcer.  The April 2010 VA examiner, however, found that the Veteran experienced duodenal ulcers which were treated with Prilosec.  The March 2011 VA examiner noted the Veteran's history of duodenal ulcers and his reports of worsening symptoms over the years.  Thus, clarification is necessary regarding which disorder the symptoms are related to, if possible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Also request the Veteran provide the month and year of the claimed stressor of witnessing another soldier's body part after it was blown up in Korea during service, to include the soldier's name.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Request that the JSRRC verify the Veteran's claimed 1974 in-service stressor in Korea of witnessing a body part of a fellow soldier after an explosion.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the depressive disorder.  The entire claims file must be made available to and be reviewed by the examiner.  If a new examination is necessary, it should be provided.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion, in light of previous examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression was caused or aggravated by the service-connected duodenal and gastric ulcer.

Second, if the alleged stressor is verified, the examiner must opine whether it is at least as likely as not (a 50 percent or more probability) that the current symptoms are related to the in-service stressor.  If the stressor is not verified, the examiner must provide an opinion regarding whether it is at least as likely as not that the depression had its onset during service.

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the gastric cancer.  The entire claims file must be made available to and be reviewed by the examiner.  If a new examination is necessary, it should be provided.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the diagnosed gastric cancer was caused or aggravated by the service-connected duodenal and gastric ulcer.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the gastric cancer was caused by the medications prescribed for the service-connected duodenal and gastric ulcer by VA.  If so, the examiner must state whether the gastric cancer disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

Finally, notwithstanding any informed consent documents, the examiner must further state whether the gastric cancer was a reasonably foreseeable outcome of ulcer treatment based upon the specific facts and circumstances of this Veteran's case.

6.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected duodenal and gastric ulcer.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must determine whether the Veteran's symptoms are due to his service-connected duodenal and gastric ulcer disorder or to his gastric cancer.  If this is not possible, the examiner must so state.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause will include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

